Bloodworth, J.
1. A witness testified that he was at the store where the robbery was committed, and saw the defendant and two others indicted with him come in and take a drink. He further testified that when they left one of them cranked the automobile, and that they “went on down West Fourteenth Street. I heard the exhaust of the car as it went off that time, and then I heard the exhaust of the car that the three people were in thirty minutes later when they came, and the exhaust sounded very much like the first time, sounded like the cut-off, or whatever you call it, was open.” This evidence was objected to as follows: “I object to that, because I don’t thirds he could identify the car by the sound of the exhaust. ” The court properly allowed the evidence to go to the jury. It was a circumstance which they could consider along with other evidence in determining the identity of the parties charged with the crime. The robbery was committed when the three people above referred to returned to the store later in the night.
2. There is some evidence to support the verdict, which has been approved by the trial judge, no error of law appears, and, under repeated rulings of this court and of the Supreme Court, a reviewing court is powerless to interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.